Appeal from an order of the Supreme Court (Peters, J.), entered October 14, 1993 in Ulster County, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint.
The evidence submitted by defendant in support of his cross motion for summary judgment established that he owned a *737one-family dwelling under construction and that plaintiff Julius T. Uecker was hired as a subcontractor to, inter alia, do the taping and finishing for the home. The evidence also shov/ed that defendant did not direct or control the work. Therefore, the homeowner’s exceptions under Labor Law § 240 (1) and § 241 (6) are applicable and Supreme Court properly granted summary judgment in defendant’s favor on this ground. The court also properly dismissed the claim pursuant to Labor Law § 200 insofar as the record failed to establish that defendant either exercised control over the workplace or had any knowledge of any unsafe conditions. Finally, based upon our review of the record, the court also properly dismissed the claim alleging common-law negligence.
Mikoll, J. P., Crew III, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.